Appellate Division of the Supreme Court
of the State of s2ew Work

First Judicial Bepartment

J, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of Mew Pork, First Pudtetal
Bepartment, certifp that

BENJAMIN DAVID ELGA

was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of sew Work on
April 20, 2015, has dulp taken and subscribed the oath of office
prescribed bp law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file tn mp office, has duly registered with
the administrative office of the courts, and according to the records
of this court ig in good standing as an attorney and counsellor at
[aty.

In Witness Whereof, J have hereunto set mp
hand and affixed the seal of this court on

flarch 26, 2019

3989 4 (\
a v

Clerk of the Court

 
